Citation Nr: 1527675	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a separate compensable evaluation for tension/migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran raised an informal claim of entitlement to service connection for major depressive disorder in a June 2014 statement.  This issue is referred to the RO for appropriate action.  In January 2015, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreement (NOD) later that month.  The Board instructs the RO to issue a statement of the case (SOC) in the event this NOD was overlooked.


REMAND

Sleep Apnea

The Veteran contends that his sleep apnea is attributable to his active military duty.

The first medical evidence of sleep apnea is dated in April 2003, at which time the provider diagnosed mild obstructive sleep apnea.  The provider recommended that the Veteran lose weight.

The record contains a current diagnosis of sleep apnea, occasional in-service complaints of trouble sleeping, and an assertion of continuity of sleep problems since service.  Thus, remand is required for a medical examination and opinion regarding any nexus between current disability and the in-service problems.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Heart Disability

The Veteran contends that he has a heart disorder that is attributable to his active military duty.  He contends that during service he went to sick call "many times" for chest pain, dizziness, and fatigue.  See August 2011 Notice of Disagreement.

A January 2002 retirement examination contains a normal heart examination. However, an ECG was abnormal and the Veteran's cholesterol level was high.

A January 2003 private treatment record indicates that the Veteran was at an increased risk for heart disease because of his elevated blood lipids.

The first medical evidence of a heart problem is dated in November 2008, at which time the Veteran was diagnosed with mild ischemia.  A December 2009 private treatment record contains a diagnosis of coronary artery disease.

Because the record contains a currently diagnosed heart disorder and relevant in-service findings, a remand is required for a medical examination and opinion regarding any nexus between the two.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches

The Veteran is currently service connected for degenerative spondylosis and disc disease of the cervical spine, with associated tension/migraine headaches.  The disability has been rated as 20 percent disabling under criteria found in Diagnostic Code 5237, which relate primarily to limitation of motion of the spine.  38 C.F.R. § 4.71a (2014).  He contends that a separate rating is warranted for the headaches.

The Veteran submitted to a June 2011 spine examination.  The examiner reviewed the claims file and noted that the Veteran had a long history of "headache along with neck pain."  The Veteran complained of daily neck pain.  He reported that "about 4 times a month" he had severe neck pain associated with headache, nausea, and noise sensitivity.  These headaches lasted for 4-5 hours.  The examiner diagnosed degenerative spondylosis and disc disease of the cervical spine, and chronic headaches, tension/migraine.  He noted that the Veteran had features that "point to both types of headache."

Remand is required for a medical examination and opinion to determine whether the Veteran has a headache disability separate from the cervical pain that is associated with spondylosis and disc disease.

In addition, it appears that there are outstanding records that need to be obtained.  The Veteran's November 2013 statement contains a list of private providers who have treated him.  The RO should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private health care providers for headaches since November 2009.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely onset of any currently diagnosed sleep apnea. The claims file, including a copy of this remand, must be reviewed in conjunction with the examination. 

The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the onset of any currently diagnosed sleep apnea is related to the Veteran's period of active duty.  The examiner should consider the November 2013 statement submitted by the Veteran's wife.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for an appropriate VA examination to determine the nature and likely onset of any currently diagnosed heart disorder.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  All indicated studies or testing should be conducted.  

The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the onset of any currently diagnosed heart disorder is related to the Veteran's active military service, to include elevated cholesterol levels and an abnormal January 2001 ECG.

The examiner must review and discuss all relevant service treatment records and post-service treatment records, as well as the Veteran's September 2011 statement.  The examiner should also consider evidence regarding the Veteran's smoking history and family history of coronary artery disease.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After the development sought in paragraph 1, above, is completed, schedule the Veteran for a neurological examination.  The claims file, to include a copy of this remand, must be reviewed in conjunction with the examination.  All indicated studies or testing should be conducted.  

The examiner should determine whether the Veteran has a headache disorder separate from cervical pain associated with his spondylosis and disc disease.  The examiner should consider the June 2011 VA examiner's finding that the Veteran has features of both tension headaches and migraine headaches, as well as the Veteran's November 2013 statement.  The severity, including the frequency and duration, of any identifiable headache disorder should be described in detail.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

